It is urged by plaintiffs in error on petition for rehearing that the legal effect of our opinion, as applied to the Fraser ditch decree, permits the appropriator to construct a ditch to take water from a point on the stream, convey it through a ditch paralleling the stream for a distance of some twelve miles, return it to the stream without use, and then hold the water under the decree and dispose of it to anyone lower down the stream who might be found to purchase it. Defendant in error disputes this contention. We said in our opinion that some of the problems raised may properly be determined later. This means, of course, at subsequent hearings on this decree and before it is made final by judicial decree, which decree would be subject to review by this court. These problems include a determination of the legal effect of the facts now in evidence and which may hereafter be disclosed by evidence to be adduced in support of the Fraser ditch decree, as to which we express no opinion at this time.
Some disagreement exists between counsel for the parties relative to the modifications of the decrees limiting the same to irrigation, domestic and municipal uses. To remove all doubt, we say that this modification applies to all of the decrees involved.
[10] In the petition for rehearing filed by amici curiae, the matter of the constitutionality of chapter 147, Session Laws of 1919, is raised for the first time. No such question was suggested by plaintiffs in error at the trial, or by the assignment of errors. Under these circumstances we decline to consider it. McDonald v.People, 29 Colo. 503, 510, 69 Pac. 703, 705; Union Pacific *Page 396 R. R. Co. v. Colorado Postal Telegraph-Cable Co.,30 Colo. 133, 147, 69 Pac. 564, 568.
The petition for rehearing is denied.